Citation Nr: 0423641	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  96-18 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right shoulder arthroscopy with acromioplasty, 
on appeal form an initial grant of service connection.  

2.  Entitlement to an increased (compensable) rating for 
hallux valgus with calcaneal spurs, right, on appeal from an 
initial grant of service connection.  

3.  Entitlement to an increased (compensable) rating for 
hallux valgus with calcaneal spurs, left, on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
November 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO denied service 
connection for urethral stricture, but granted service 
connection for right shoulder myositis and chronic 
capsulitis, for right hallux valgus, and for left hallux 
valgus.  The RO assigned a noncompensable evaluation for each 
of the service-connected disabilities, respectively, 
effective November 2, 1994.  The veteran disagreed with the 
RO's determination, including the assignment of the initial 
disability evaluation assigned for the right shoulder 
disability and the bilateral hallus valgus.  The veteran 
perfected the appeal.   

During the course of this appeal, the RO granted service 
connection for urethral stricture.  This is a complete grant 
of the benefit sought on appeal regarding that issue.  

In April 1999, the veteran had a videoconference hearing was 
held before a Board member who is no longer with the Board.  
In a correspondence dated in July 2004, the Board notified 
the veteran of that fact and informed him of his right to 
another hearing by another Veterans Law Judge.  The veteran 
was given 30 days to respond.  To date the veteran has not 
responded.  

In June 1999, the Board remanded this matter to the RO for 
further development.  

In April 2003, the RO increased the rating for the right 
shoulder disability to 10 percent, effective November 2, 
1994.  Inasmuch as the veteran is presumed to seek the 
maximum available benefit for a disability, a higher 
evaluation is available for his right shoulder disability 
and, therefore, the claim for a higher evaluation remains 
viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The claim for an increased rating for the right shoulder 
disability is being remanded and will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's hallux valgus with calcaneal spurs of the 
left is asymptomatic.  

2.  The veteran's hallux valgus with calcaneal spurs of the 
right is asymptomatic.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
bilateral hallux valgus with calcaneal spurs. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hallux 
valgus with calcaneal spur of the left have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5280 (2003).  

2.  The criteria for a compensable evaluation for hallux 
valgus with calcaneal spur of the right have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5280 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Service medical records dated in August 1981 reflect that the 
veteran was seen for right and left great toe bony prominence 
with irritation.  It was noted that the disorder continued to 
cause pain after the area had healed and when the veteran 
wore his combat boots.  Irregularity of the feet and 
improperly fitted combat boots and pad exostoses over the 
interphalangeal joints, both hallux was recorded.  In 
February 1982, the veteran was seen for a secondary infected 
blister on the left heel.   The veteran complained of 
inability to march due to stiffness in April 1982.  An 
examination showed a nodule medially on each interphalangeal 
joint of the hallux with minimal motion.  An assessment of 
questionable arthropathy was made.  

When examined by VA in December 1994, the veteran reported 
that his feet felt stiff and hurt.  On examination, the 
veteran's gait was normal.  X-rays of the feet associated 
with the examination revealed spur formation at the posterior 
inferior aspect of the calcaneus, bilaterally.  

In June 1995, the RO granted service connection for hallux 
valgus with calcaneal spurs of the feet, bilaterally.  A zero 
percent rating was assigned, effective in November 1994.  

At the April 1999 videoconference hearing, the veteran, 
essentially, testified that the symptoms associated with his 
service-connected bilateral foot disability are more 
disabling than currently evaluated.  

VA outpatient treatment records dated in May 2002 reveal that 
there was normal sensation on the feet.  

The report of a January 2003 VA examination reflects that the 
veteran was employed as an exterminator.  A physical 
examination of the veteran's feet revealed dorsalis pedis and 
posterior tibial pulses, +2/4 and equal.  Muscle strength was 
+5/5 and equal.  Deep tendon reflexes were +2/4 and equal.  
The veteran had some loss of flexion at the distal 
interphalangeal joints of the hallux, bilaterally (45 degrees 
compared to approximately 90 degrees normally).  The examiner 
observed mild porokeratosis lesion of the plantar aspect, 
right fourth metatarsal, proximal to the sulcus with no 
evidence of any open lesions.  Range of motion findings of 
the ankles, bilaterally, was as follows:  dorsiflexion was to 
15 degrees; plantar flexion was to 45 degrees.  Inversion and 
eversion of subtaler joints were normal:  20 degrees 
inversion and approximately 10 degrees eversion, bilaterally.  
Dorsiflexion and plantar flexion in the first through fifth 
metatarsophalangeal joints were within normal limits.  The 
first metatarsophalangela joint revealed approximately 60 
degrees of dorsiflexion and 35 to 40 degrees of plantar 
flexion.  Range of motion of lesser metatarsophalangeal 
joints was 40 degrees dorsiflexion and 45 degrees plantar 
flexion.  The examiner noted that X-rays of the feet revealed 
bilateral medial tuberosity calcaneal spurs, that were 
asymptomatic.  There was no evidence of fractures, tumors, or 
infections.  There was no hallux valgus noted on x-ray.  The 
diagnostic impression was porokeratosis of the right fourth 
metatarsal, bilateral heel spur, and medial tuberosity 
asymptomatic.  

In an addendum dated in March 2003 to the January 2003 
examination, the examiner added that the veteran's condition 
did not produce any functional limitation on standing or 
walking, and there was no evidence of painful motion, edema, 
weakness, instability, or tenderness on either foot.  There 
was no effect on the veteran's occupation as an exterminator.  
The examiner noted that the absence of hallux valgus 
deformity did not produce any functional impairment of 
standing or walking and did not produce any pain effecting 
the veteran's occupation.  



Analysis 

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2003), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2003).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2003).  In this case, the 
veteran is appealing from an initial grant of service 
connection and the originally assigned evaluation, the Board 
must consider these "staged ratings" based upon the facts 
found during the time periods in question.  Fenderson v. 
Brown, supra.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's hallux valgus with calcaneal spur of the feet 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  
Under that diagnostic code, unilateral hallux valgus is rated 
10 percent when operated on with resection of the metatarsal 
head or with such severity as to be equivalent to amputation 
of the great toe.

Normal range of motion of the ankle on dorsiflexion is from 0 
to 20 degrees, and plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2003).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran has not asserted, nor does the record show that 
he has had surgery for resection of the metatarsal head of 
either great toe.  Nor does the record contain clinical 
findings that the veteran's disability from bilateral hallux 
valgus is so severe that it is equivalent to amputation of 
the great toe.  Since the veteran separated from service, VA 
examinations with regard to the bilateral foot disorder have 
been unremarkable.  He has not shown any gait disturbance, 
standing or walking dysfunction, or disturbance in weight 
bearing.  Moreover, the recent examinations showed that the 
veteran did not have hallux valgus and that the veteran's 
calcaneal spurs were symptomatic.  Therefore, the Board 
concludes that the criteria for a compensable evaluation for 
hallux valgus of the right and left foot have not been met 
Diagnostic Code 5280.  

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot or hammertoe have not 
been demonstrated.  Thus Diagnostic Codes 5278 and 5282 are 
not for application. 38 C.F.R. § 4.71a, DC 5278, 5282 (2003). 
The veteran does not have a diagnosis of pes planus, 
therefore, Diagnostic Code 5276 is not for application. 38 
C.F.R. § 4.71a, DC 5276 (2003).  Weak foot and hallux rigidus 
have not been demonstrated and therefore Diagnostic Codes 
5277, and 5281 are not for application.  38 C.F.R. § 4.71a, 
DC 5277, 5281 (2003).

Also for consideration is Diagnostic Code 5284, which 
concerns other foot injuries, evaluations of 10, 20, and 30 
percent are authorized for moderate, moderately severe, and 
severe conditions, respectively, and a 40 percent evaluation 
for loss of use of the foot.  However, this provision cannot 
be applied to increase the evaluation of either hallux valgus 
disability with calcaneal spur(s) because no injury of the 
foot or impairment of either foot other than the site of the 
hallux valgus deformity have been shown.  Diagnostic Code 
5003 provides that degenerative arthritis, if established by 
x-ray findings, is to be rated under the appropriate 
diagnostic code on the basis of limitation of motion of the 
affected joint, if limitation of motion has been shown. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  While moderate 
limitation of motion of each metatarsal joint is a medical 
finding in this case, no provision of the rating schedule 
addresses limitation of motion of the toes.  Although the 
evidence demonstrates slight limitation of motion of the 
ankles or dorsiflexion, such pathology is not indicative of 
moderate disability to warrant the assignment of a 10 percent 
disability evaluation.  Diagnostic Code 5284.

The Board has considered the veteran's testimony and 
contentions with regard to the severity of his service-
connected right and left foot disabilities.  However, the 
medical evidence does not support the assignment of a 
compensable evaluations for those disabilities.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disabilities are not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  In 
fact, the evidence shows that the veteran is employed as an 
exterminator.  Moreover, the conditions are not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for exceptional cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Conclusion

The Board finds that the preponderance of the evidence is 
against the assignment of compensable disability evaluations 
for the right and left hallux valgus with calcaneal spurs, 
respectively.  The severity of the disabilities has not 
varied significantly since the veteran initiated his claim.  
Thus, a staged rating for these disabilities is not 
warranted.  Fenderson, supra.  Because the evidence is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 




II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA in a letters dated in February and 
April 2003.  The Board finds that the information provided to 
the appellant specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that she was clearly notified of 
the evidence necessary to substantiate her claim and the 
responsibilities of VA and the appellant in obtaining 
evidence.  The letters stated that (1) the evidence needed to 
substantiate the appellant's claims, among other things, 
evidence showing that the veteran's disabilities and 
increased in severity, (2) VA would obtain relevant records 
from any Federal agency and relevant records identified by 
the appellant, and (3) the appellant is responsible for 
supplying VA with sufficient information to obtain relevant 
records on her behalf and is ultimately responsible for 
submitting all relevant evidence not in the possession of a 
Federal department or agency.  

In the April 2003 letter, VA informed the veteran that had 
received treatment records dated from June 2000 to January 
2003 from the VA medical facility in Miami, a reply from Dr. 
Millheiser's office indicating that no treatment records were 
available, and VA examination reports dated in December 2002 
and January 2003.  VA indicated that it was responsible for 
obtaining VA treatment records for the VA facility in Miami 
dated from January 1994 to June 2000.  In that letter, the 
veteran was asked for any medical evidence showing increased 
disability for the issues on appeal, such as current 
treatment records for bilateral hallux valgus.  

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letter of April 2003, asked to 
provide any medical evidence showing increased disability, 
including current treatment records, for his bilateral valux 
disability.  He was also asked to send VA the evidence it 
needs-but not to send duplicate evidence.  In addition, a 
supplemental statement of the case dated in February 2004 
reiterated the requirements of the VCAA and provided the 
implementing regulations.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained VA medical records identified by 
the veteran.  In addition, the veteran was provided VA 
examinations in November 1994, May 1997, December 2002, 
January and March 2003.  Those examinations include findings 
and anopinion that are adequate for rating purposes.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  




ORDER

Entitlement to an increased (compensable) rating for hallux 
valgus with calcaneal spurs, right, on appeal from an initial 
grant of service connection, is denied.  

Entitlement to an increased (compensable) rating for hallux 
valgus with calcaneal spurs, left, on appeal from an initial 
grant of service connection, is denied.  



REMAND

With respect to the claim for in increased rating for 
residuals of right shoulder arthroscopy with acromioplasty, 
the Board notes that another VA examination is warranted.  
The most recent examination dated in December 2002 is not 
adequate for rating purposes.  The rating criteria for the 
veteran's right shoulder involve range of motion measurements 
of the disability.  See 38 C.F.R. §§  38 C.F.R. § 4.71a, 
Diagnostic Codes 5201-5021, 38 C.F.R. § 4.71, Plate I (2003).  
For rating purposes, measurement of forward flexion, 
abduction; and internal and external rotation of the right 
shoulders are required.  See 38 C.F.R. § 4.71, Plate I.  
However, the examiner in December 2002 did not include any 
findings with respect to forward flexion of the right 
shoulder.  

Accordingly, the case is remanded to the RO via the AMC for 
the following:  

1.  The veteran should also be asked to provide 
any evidence in his possession that pertains to 
the claim.  

2.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran 
to be afforded an orthopedic examination to 
ascertain the severity of his service-connected 
residuals of right shoulder arthroscopy with 
acriomioplasty.  Send the claims folder to the 
examiner for review.  All necessary tests 
should be accomplished, including X-rays.  The 
examiner is requested to provide the range of 
motion measurements of the right shoulder, 
including range of motion of forward elevation 
(flexion), abduction, and external and internal 
rotation.  The examiner should state normal 
ranges of motion of the right shoulder.  The 
examiner is also requested to determine whether 
the disability exhibits weakened movement, 
excess fatigability, and, if feasible, these 
determinations should be expressed in terms of 
degree of additional range of motion loss or 
favorable or unfavorable ankylosis.  The 
examiner should also express an opinion as 
whether pain could significantly limit 
functional ability during flare-ups or when 
used repeatedly over a period of time.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating for 
residuals of right shoulder arthroscopy with 
acriomioplasty.  If the claim remains denied, 
the veteran and his representative, if any, 
should be furnished an appropriate supplemental 
statement of the case and given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



